            Case 1:20-cv-04495-KNF Document 25 Filed 04/01/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
BONIFACIO GUZMAN,                                                     :
                                                                      :
                                        Plaintiff,                    :
                                                                      :
                    - against -                                       :         ORDER
                                                                      :     20-CV-4495 (KNF)
MI PUEBLITO, Inc., and IGNACIO FLORES as an                           :
individual,                                                           :
                                                                      :
                                        Defendants.                   :
------------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         This action was brought pursuant to the Fair Labor Standards Act and the New York Labor

Law. The parties negotiated a resolution of their dispute with the aid of mediator affiliated with the

court’s alternative dispute resolution program . Thereafter, the parties memorialized the terms and

conditions under which they agreed to resolve their dispute in a written settlement agreement. See

Docket Entry No. 17. That document was submitted to the Court for its review and approval. The Court

reviewed the agreement, held a conference with the parties to discuss it and, during that conference,

directed that the settlement agreement be revised. The parties have revised their agreement, see Docket

Entry No. 24, which the Court has reviewed. Based on the parties’ arm’s-length negotiations and the

Court’s review of the parties’ revised written settlement agreement, the Court finds that the settlement

agreement is fair and reasonable; therefore, the Court approves the settlement agreement. The Clerk of

Court is directed to record this action as terminated, on the docket sheet maintained for this action.

Dated: New York, New York                                  SO ORDERED:
       April 1, 2021
